DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed May 5, 2021 in response to the Office Action of September 24, 2020, is acknowledged and has been entered. Claims 34-40, 42-44, 51-57, 59-65 are pending. No claims are amended. Claims 1-33, 41, 45-50, 58 are canceled. Claims 59 and 60 remain withdrawn. Claims 34-40, 42-44, 51-57, 61-65 are currently being examined as drawn to the elected species of a substitution at position 310 of HER2; patient has or is undergoing treatment with a non-HER2 therapeutic agent; and agent that inhibits HER2.


Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-40, 42, 43, 51-57, 61-65 remain rejected under 35 U.S.C. 103 as being unpatentable over Herter-Sprie et al (Frontiers in Oncology, 2013, 3:1-10; published online February 12, 2013); in view of US Patent Application Publication 2015/0307947, Basu et al, claiming priority to January 2013; Bose et al (Cancer Discovery, 2013, 3:224-237, published online Dec. 7, 2012, IDS); Weigelt et al (Cancer Discovery, February 2013, 3:145-147); Greulich et al (PNAS, September 2012, 109:14476-14481, IDS); Laé et al (Annals of Oncology, 2010, 21:815-819, IDS), Huang et al (March 5, 2013, US and Canadian Academy of Pathology (USCAP) Meeting, Poster Session, [908], IDS) and Schneider et al (Journal of Urology, vol. 189, No. 4S, Supplement, May 5, 2013, p. e160, abstract 395).
Herter-Sprie et al teach the need to sequence tumor DNA samples for mutations in ERBB2 (HER2) gene because of their impact on diagnostics and response to treatment. Cancer cells frequently show “addiction” to mutationally activated oncogenes such as ERBB2. Herter-Sprie et al teach there are two known pharmacological manipulations to target HER2 for therapy: antibody therapy against the extracellular domain (ECD) of the receptor and small molecule compounds against the intracellular tyrosine kinase domain. Herter-Sprie et al teach it is known that amplification of ERBB2 gene contributes to aberrant activation of ERBB2 but current sequence technologies have enabled efficient identification of activating molecular alterations of ERBB2. The emergence of sophisticated genomic technologies like next-generation sequencing enabled high-throughput detection of known and novel oncogenic mutations of ERBB2 in a variety of tumor types. The mutations in ERBB2 offer unique therapeutic opportunities to broader range of patients than previously anticipated by analysis of 
Herter-Sprie et al do not teach a patient with a micropapillary variant of bladder cancer is determined to have a known ERBB2 activating mutation as described including S310F or S310Y and treated with trastuzumab, although Herter-Sprie et al specifically teach and provide motivation to use current sequence technologies that enable efficient identification of activating molecular alterations of ERBB2 in order to identify such cancer patients for ERBB2 targeted therapy. 
Herter-Sprie et al do not teach the patient lacks ERBB2 gene amplification and protein overexpression, although Herter-Sprie et al specifically teach it is known that ERBB2 activating somatic mutations are an alternative means for cancers to become dependent on ERBB2 oncogenic signaling outside of gene amplification and protein overexpression.
Herter-Sprie et al do not teach that patient has undergone treatment with non-HER2 therapeutic agent regimen comprising M-VAC (methotrexate, vinblastine, doxorubicin, cisplatin) regimen or that the regimen is discontinued after determining the presence of the ERBB2 activating mutation and the ERBB2-targeted therapy is then administered. 
Basu et al teach methods and motivation to provide molecular profiling of cancer patients, such as sequencing tumor sample DNA for mutations particularly in the ERBB2/HER2 gene, in order to identify targets for drugs and the appropriate treatment for cancer patients (abstract; [7-8]; [74-75]; [39-41]; [107-111]; [131-132]; [255-257]; [260]; Table 2; [268]; [279]; claims 1, 2, 5, 8, 15-17, 91, and 95-97); wherein cancers for screening include bladder cancer or urinary carcinoma ([10]; [361]; [362]; [365]; claims 15-17); wherein sequencing includes mutational analysis of tumor cells with next-generation sequencing or utilizing known commercially available sequence analysis platforms ([25]; [28]; [74-75]; [193-195]; [204-217]); wherein treatment comprises HER2-targeting agents trastuzumab (HERCEPTIN®), pertuzumab, neratinib, and lapatinib ([282-283]; Table 6 on p. 72; Table 28 and 30). Basu et al exemplify in Example 22 utilizing next-generation sequencing (NGS) for high throughput detection of oncogenic mutations in ERBB2 applied to several different solid tumor tissue samples from 
Bose et al also identified breast cancer as having the HER2 activating mutations S310F or D769H, and identified the breast cancer having S310F as being HER2 gene amplification negative, associated with under-expression of HER2 protein (abstract; p. 225, col. 1-2; Figure 1A+B; Figure 2E+B; p. 228, col. 1-2). Bose et al demonstrated the HER2-activating mechanism of mutation D769H and demonstrated that cancer cells expressing the mutation were responsive to treatment with tyrosine kinase inhibitors targeting HER2 including neratinib and lapatinib (Figures 2, 4, and 5; p. 233, col. 1; Table 1). Bose et al teach testing the sensitivity of the somatic ERBB2 mutations to HER2-targeted drugs specifically for providing preclinical data for HER2 sequencing-directed clinical trials (p. 224, col. 2).
Weigelt et al teach that conventionally, breast cancer patients are selected for, and treated with, anti-HER2 agents such as trastuzumab when their cancer is identified as HER2-amplified and HER2-overexpressing, however, Bose et al (above) discovered 
Greulich et al teach and demonstrate that HER2 extracellular domain mutation S310F, as determined by sequencing, is oncogenic and is a HER2 activating mutation present in lung cancer, breast cancer, as well as a bladder cancer cell line (p. 14477, col. 1-2; Figure 1; p. 14478, col. 1-2; Table 1; p. 14479, col. 2). Greulich et al teach that the S310F mutation does not inhibit trastuzumab binding, and trastuzumab effectively inhibits survival of cancer cells expressing S310F mutation (p. 14479, col. 2). Greulich et al teach bladder cancer cells harboring the S310F mutation were effectively killed by agents that inhibit HER2 and MEK (p. 14479, col. 2; Figure 4). Greulich et al specifically suggest clinical utility of treating bladder cancer that comprises HER2 extracellular 
Lae et al teach it is known that urothelial bladder carcinoma can be driven by HER2. Lae et al teach measuring HER2 gene amplification and protein expression in urothelial bladder carcinoma and determined that many patients had HER2 protein overexpression in the absence of HER2 gene amplification. Lae et al teach the importance of measuring HER2 protein overexpression to select patients responsive to trastuzumab therapy. Lae et al teach that the M-VAC (methotrexate, vinblastine, doxorubicin, cisplatin) regimen for treating urothelial carcinoma is known (abstract, see entire paper and Table 1).
Huang et al teach it is known that micropapillary variants can be driven by HER2.  Huang et al teach measuring HER2 protein expression by immunohistochemistry in micropapillary variants of urothelial carcinoma and confirmed that the majority of micropapillary caricnomas overexpress HER2 protein.
Schneider et al also teach it is known that micropapillary variants can be driven by HER2. Schneider et al teach measuring HER2 gene amplification and protein expression in micropapillary urothelial carcinoma to identify HER2 abnormalities relevant to treatment with HER2 targeting therapies, and teach that micropapillary urothelial carcinoma commonly overexpresses HER2 protein.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to sequence HER2 activating mutations, including S310F or D769H, in a micropapillary variant of bladder cancer. One would have been motivated to because: (1) the cited art teaches the need to sequence HER2 and identify activating HER2 mutations in a variety of cancers in order to identify cancers for HER2-targeted therapy (as taught by Herter-Sprie et al, Basu et al, Weigelt et al, Greulich et al); (2) Herter-Sprie et al teach sequencing for HER2 activating mutations allows for the identification of a broader range of patients outside those previously recognized by HER2 amplification; (3) the cited prior art recognizes that bladder cancer expresses HER2 activating mutations including S310F or D769H that are demonstrated to be effectively inhibited by HER2-targeting drugs (Herter-Sprie et al, Basu et al, Greulich et al); and (4) the cited prior art recognizes that urothelial bladder cancer and micropapillary variants can be HER2-driven (Lae et al, Huang et al, and Schneider et al). One of ordinary skill in the art would have a reasonable expectation of success sequencing for HER2-activating mutations in micropapillary variants because: (1) Herter-Sprie et al and Basu teach methods of next generation sequencing and commercially available sequencing platforms are successfully used, efficient, and known for high throughput sequencing of tumor tissues for detecting HER2 mutations in various cancer types; (2) HER2-activating somatic mutations are known and successfully sequenced and identified by the cited prior art including S310F or D769H identified in a bladder cancer cell line and patient bladder cancer tissue. Thus, the art provides both motivation and reasonable expectation of success to sequence HER2 activating mutations in a variety of cancers, particularly cancers encompassed by 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat a subject identified as having micropapillary urothelial bladder cancer with a HER2-activating mutation, such as S310F or D769H, by administration of a HER2-targeting agent, such as trastuzumab, lapatinib or neratinib.  One would have been motivated to because the cited prior art teaches identifying cancer patients harboring HER2-activating mutations for the purpose of selecting them for HER2-targeted therapy (as taught by Herter-Sprie et al, Basu et al, Weigelt et al, Greulich et al) and the cited prior art teaches that effective HER2-targeted therapies are known including trastuzumab, lapatinib or neratinib. One of ordinary skill in the art would have a reasonable expectation of success treating micropapillary urothelial bladder cancer with a HER2-activating mutation, such as S310F or D769H, by administration of a HER2-targeting agent, such as trastuzumab, lapatinib or neratinib because the cited prior art established that cancer cells expressing S310 mutations are responsive to neratinib, afatinib, and trastuzumab therapy (Herter-Sprie et al and Greulich et al), and cancer cells expressing D769H mutations are responsive to neratinib and lapatinib (Bose et al).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to test and treat a patient that lacks ERBB2 gene amplification and protein overexpression. One would have been motivated to and have a reasonable expectation of success to because: (1) Herter-Sprie et al and Weigelt et al specifically teach it is known that ERBB2 activating somatic mutations are an alternative 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, one would be motivated and have a reasonable expectation of success to test micropapillary urothelial carcinoma patients previously treated with or currently undergoing M-VAC therapy because it is an established therapeutic regimen for urothelial carcinoma patients. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, one would be motivated and have a reasonable expectation of success to end M-VAC therapy and administer HER2-targeted therapy to micropapillary urothelial carcinoma patients identified as having a HER2 activating mutation such as S310F or D769H, because the cited prior art provides motivation and reasonable expectation of success to treat cancer patients harboring HER2-activating mutations, such as S310F or D769H, with HER2-targeting agents trastuzumab, lapatinib or neratinib, for the reasons set forth above.

Response to Arguments
3.	Applicants argue that micropapillary carcinoma of urothelial cells (MPUC) is a different disease progression pattern from other bladder cancers, wherein MPUC is associated with metastatic disease at the time of diagnosis for a tumor with either no 
	Applicants argue that the cited art in the rejection does not provide a reasonable expectation of success to identify HER2-activating mutations in micropapillary variants of bladder or urothelial cells based on the detection of HER2-activating mutations in other cancers and bladder cancer cells. Applicants argue that HER2 mutations were extremely rare in urinary tract cancers at the time of filing, therefore one would not have a reasonable expectation of success for identifying HER2 mutations in any given type of urinary tract cancer, let alone MPUC.
	Applicants argue that the state of the art at the time of filing was highly unpredictable. Applicants point to Rimoldi (2003) regarding BRAF mutations in melanomas, Kieran (2012) regarding mutations in various genes that do not include HER2, and Kurman (2010) regarding ovarian cancer being subdivided into two groups according to specific mutations including Group I tumors having KRAS, BRAF, ERBB2, CTNNB1, PTEN and PIK3CA, but rarely TP53 mutations, and Group II having a high frequency of TP53 mutations but rarely the mutations comprised by Group I tumors.



4.	The arguments have been carefully considered, but are not persuasive. Contrary to arguments, the cited prior art in the rejection provide both motivation and reasonable expectation of success to detect HER2-activating mutations in micropapillary carcinomas of the urinary tract, bladder or urothelial cells and treat such cancers with an agent that inhibits HER2 gene or gene product as claimed.
Contrary to arguments, the cited prior art provides a reasonable expectation of success to assay for known HER2-activating mutations across many different unrelated cancer types, including micropapillary carcinomas of the bladder, urinary tract and urothelial cells. The cited prior art provides successful examples of looking for HER2-activating mutations in unrelated cancers (lung, ovarian, breast, bladder) that previously were not identified to have HER2-activating mutations, as well as identifying different HER2 mutations that result in HER2 activation. The cited prior art teach known, established methods for detecting and identifying known HER2-activating mutations in cancers. These methods are established, predictable methods for detecting known HER2-activating mutations in cancers. Therefore, such methods applied to any known cancer types are reasonably expected to successfully detect HER2-activating mutations 
Contrary to arguments, the cited prior art provide motivation to assay for known HER2-activating mutations across many different unrelated cancer types in effort to identify cancers “addicted” to HER2 signaling comprising an activating mutation, in the absence of overexpression or amplification of HER2, that would be responsive to HER2 inhibition therapy and normally overlooked for therapy when screened for HER2 overexpression/amplification. The cited prior art provide successful examples of looking for HER2-activating mutations in unrelated histologically different cancers (lung, ovarian, breast, bladder) that previously were not identified to have HER2-activating mutations, as well as identifying different HER2 mutations that result in HER2 activation. Although Applicants argue that the occurrence of HER2 mutations are rare in urinary tract cancers, the cited prior art teach motivation to assay for such mutations in any 
The cited prior art establish the known mechanisms for cancers comprising HER2-activating mutations to respond to HER2-inhibition therapy. Therefore, the 
Contrary to arguments, the state of the art at the time of filing with regards to methods for detecting known HER2-activating mutations and inhibiting HER2 signaling in cells harboring these mutations with agents that inhibit HER2 gene or protein was predictable. As stated above, the cited prior art establish known methods for predictably detecting the mutations in different cancers as well as inhibiting HER2 signaling and treating cells harboring the mutations with agents that inhibit HER2 gene or protein. The references cited by Applicants (Rimoldi, Kieran, and Kurman) are not relevant to, and do not provide any evidence that the detection of HER2-activating mutations and inhibition/treatment of cancer cells comprising the HER2-activating mutation with agents that inhibit HER2 gene or protein are unpredictable at the time of filing. The references cited by Applicants (Rimoldi, Kieran, and Kurman) provide support for success of methods of screening unrelated cancers for the detection of known gene or protein mutations.


5.	Claim 44 remains rejected under 35 U.S.C. 103 as being unpatentable over Herter-Sprie et al (Frontiers in Oncology, 2013, 3:1-10; published online February 12, 2013); US Patent Application Publication 2015/0307947, Basu et al, claiming priority to January 2013; Bose et al (Cancer Discovery, 2013, 3:224-237, published online Dec. 7, 2012, IDS); Weigelt et al (Cancer Discovery, February 2013, 3:145-147); Greulich et al (PNAS, September 2012, 109:14476-14481, IDS); Laé et al (Annals of Oncology, 2010, 21:815-819, IDS), Huang et al (March 5, 2013, US and Canadian Academy of Pathology (USCAP) Meeting, Poster Session, [908], IDS) and Schneider et al (Journal of Urology, vol. 189, No. 4S, Supplement, May 5, 2013, p. e160, abstract 395) as applied to claims 34-40, 42, 43, 51-57, 61-65 above, and further in view of WO 02/22636, Bennett et al, published 2002 (IDS).
	Herter-Sprie et al Basu et al, Bose et al, Weigelt et al; Greulich et al,  Laé et al, Huang et al, and Schneider et al (the combined references) teach a method of treating micropapillary urothelial bladder carcinoma in a patient comprising obtaining a nucleic acid sample from the patient’s tumor, sequencing the nucleic acid and identifying the presence of a HER2-activating mutation such as S310F or D769H, and administering a HER2-targeted therapy, such as trastuzumab, lapatinib or neratinib, to the patient, as set forth above. 
Bennett et al teach HER2 antisense as a known form of HER2-targeted therapy of cancer and teach treating bladder cancer patients comprising administering HER2 antisense.  (p. 2, line 29 to p. 3, line 5; p. 5, lines 19-33; Example 9; claims 15-19).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat the patients of the combined references with HER2 .

Response to Arguments
6.	Applicants reiterate arguments above with regards to Herter-Sprie et al Basu et al, Bose et al, Weigelt et al; Greulich et al,  Laé et al, Huang et al, and Schneider et al (the combined references). Applicants argue that Bennett fails to remedy the deficiencies of the combined references.
	The arguments were considered above and not found persuasive for the reasons set forth above.


7.	Conclusion: No claim is allowed.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Laura B Goddard/Primary Examiner, Art Unit 1642